            Case 1:19-cv-01281-KBJ Document 11 Filed 04/24/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 LEN SAVAGE                                       )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )   Civil Action No. 19-1281 (KBJ)
                                                  )
 BUREAU OF ALCOHOL, TOBACCO,                      )
 FIREARMS AND EXPLOSIVES                          )
                                                  )
                 Defendant.                       )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s February 25, 2020, Minute Order, Plaintiff Len Savage and

Defendant Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), respectfully submit

this Joint Status Report and report as follows:

       1.       On May 5, 2019, Plaintiff initiated the above-captioned litigation under the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, seeking the disclosure and release of

agency records as well as injunctive and other relief. See Compl., ECF No. 1. The FOIA request

at issue in this case was submitted to ATF on February 11, 2019, and sought:

       •     Documents and all other tangible things, including but not limited to, emails,
             PowerPoint presentations, and communications related to a briefing at the Chief
             Counsel’s Office wherein a written brief and PowerPoint presentation, which
             discussed “automatically” and “single function of a trigger” was discussed;

       •     And, any other such similar briefings, which discussed Historic Arms, LLC, its
             products, and/or its president, Len Savage.

       2.       Since the parties’ last Joint Status Report, Defendant has completed its

productions to Plaintiff and the parties have reached a settlement in principle. The settlement is

subject to approval by the United States Attorney or his designee and finalization of a formal
            Case 1:19-cv-01281-KBJ Document 11 Filed 04/24/20 Page 2 of 2



settlement agreement. The parties are currently in the process of drafting the settlement

agreement.


       3.         In light of the foregoing, the parties propose submitting a joint status report on

May 25, 2020, to apprise the Court of the status of the case if a stipulation of dismissal has not

yet been filed.




Dated: April 24, 2020            Respectfully submitted,


                                          TIMOTHY J. SHEA, D.C. Bar No. 437437
                                          United States Attorney

                                          DANIEL F. VANHORN, D.C. Bar No. 924092
                                          Chief, Civil Division

                                      By: /s/ Derek S. Hammond
                                         DEREK S. HAMMOND, D.C. Bar No. 1017784
                                         Assistant United States Attorney
                                         555 Fourth Street, N.W.
                                         Washington, D.C. 20530
                                         Telephone: 202-252-2511
                                         Derek.Hammond@usdoj.gov

                                          Counsel for Defendant

                                         /s/ Stephen D. Stamboulieh
                                         Stephen D. Stamboulieh
                                         Stamboulieh Law, PLLC
                                         P.O. Box 4008
                                         Madison, MS 39130
                                         (601) 852-3440
                                         stephen@sdslaw.us
                                         DC District Court Bar# MS0009

                                         Counsel for Plaintiff




                                                    2
